DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “surface treatment apparatus” in Claims 1-20 and “biasing mechanism” in Claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 7-9, 12-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaesemeyer US 2016/0208981 (hereafter Kaesemeyer).

Regarding Claim 1, Kaesemeyer anticipates:
1. A surface treatment apparatus (assembly shown in Figure 1) comprising: 
a coupling (coupling between longitudinally extending tube 16 and wand 14, Figure 1); 
a handle (washer handle 13); 
an accessory (assembly labeled in attached Figure 1 below) coupled to the coupling (Figure 1), the accessory having at least two operational states (spraying on/spraying off); and 
a toggle (trigger 17) proximate the handle (Figure 1), wherein actuation of the toggle causes the accessory to transition between operational states (spraying on/spraying off). 


    PNG
    media_image1.png
    947
    621
    media_image1.png
    Greyscale


Regarding Claim 2, Kaesemeyer anticipates:
2. The surface treatment apparatus of claim 1, wherein the accessory (assembly labeled in attached Figure 1 above) includes a wand (longitudinally extending tube 16) having a stand (wheeled support 18), the stand being configured to transition between a stored state (not used during spraying off) and a use state (as a wheeled support during spraying on, Figure 12) in response to the actuation of the toggle (trigger 17). 

Regarding Claim 3, Kaesemeyer anticipates:
3. The surface treatment apparatus of claim 2, wherein a first end (snap connector 35) of the stand (wheeled support 18) is pivotally coupled to the wand (longitudinally extending tube 16)(Figure 4). 

Regarding Claim 7, Kaesemeyer anticipates:
7. The surface treatment apparatus of claim 1, wherein the toggle (trigger 17) is one of a button or a trigger (it is a trigger as shown in Figure 1). 

Regarding Claim 8, Kaesemeyer anticipates:
8. A handheld surface treatment apparatus (assembly shown in Figure 1) comprising: 
a coupling (coupling between longitudinally extending tube 16 and wand 14, Figure 1); 
a handle (washer handle 13); 
a toggle (trigger 17) proximate the handle (Figure 1); 
a wand (assembly labeled in attached Figure 1 below) coupled to the coupling (Figure 1), the wand including a stand (wheeled support 18) configured to be transitioned between a stored state (not on ground during spraying off) and a use state (on ground as a wheeled support during spraying on, Figure 12) in response to actuation of the toggle (trigger 17); and 
a surface cleaning head (nozzle tip 112) fluidly coupled to the wand (Figures 1 and 4). 

    PNG
    media_image2.png
    947
    621
    media_image2.png
    Greyscale


Regarding Claim 9, Kaesemeyer anticipates:
9. The handheld surface treatment apparatus of claim 8, wherein, a first end (snap connector 35) of the stand (wheeled support 18) is pivotally coupled (at location labeled in Figure 1 above) to the wand (assembly labeled in attached Figure 1 below). 

Regarding Claim 12, Kaesemeyer anticipates:
12. The handheld surface treatment apparatus of claim 8, wherein the toggle (trigger 17) is one of a button or a trigger (it is a trigger as shown in Figure 1). 

Regarding Claim 13, Kaesemeyer anticipates:
13. A handheld surface treatment apparatus (assembly shown in Figure 1) comprising: 
a handle (washer handle 13); 
a toggle (trigger 17) proximate the handle (Figure 1); and 
an actuator (opens and closes valve inside handle 13, Paragraph [0032]) configured to cause an accessory (assembly labeled in attached Figure 1 below) having at least two operational states (spraying on/spraying off) to transition between operational states in response to actuation of the toggle. 

    PNG
    media_image1.png
    947
    621
    media_image1.png
    Greyscale


Regarding Claim 14, Kaesemeyer anticipates:
14. The handheld surface treatment apparatus of claim 13, further comprising a coupling (coupling between longitudinally extending tube 16 and wand 14, Figure 1) configured to couple to the accessory (assembly labeled in attached Figure 1 above). 

Regarding Claim 15, Kaesemeyer anticipates:
15. The handheld surface treatment apparatus of claim 13, wherein the accessory (assembly labeled in attached Figure 1 above) includes a wand (longitudinally extending tube 16) having a stand (wheeled support 18), the stand being configured to transition between a stored state (not used during spraying off) and a use state in response to the actuation of the toggle (as a wheeled support during spraying on, Figure 12). 

Regarding Claim 16, Kaesemeyer anticipates:
16. The handheld surface treatment apparatus of claim 15, wherein a first end (snap connector 35) of the stand (wheeled support 18) is pivotally coupled to the wand (longitudinally extending tube 16)(Figure 4). 

Regarding Claim 20, Kaesemeyer anticipates:
20. The handheld surface treatment apparatus of claim 13, wherein the toggle (trigger 17) is one of a button or a trigger (it is a trigger as shown in Figure 1). 
Claims 1, 4, 5, 13, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US 2014/0338148 (hereafter Lee et al.).

Regarding Claim 1, Lee et al. anticipates:
1. A surface treatment apparatus comprising: 
a coupling (guide grooves 33 on handle pipe body 31); 
a handle (handle pipe 30); 
an accessory (sub-accessory assembly 40) coupled to the coupling (through assembly shown in Figures 1 and 2), the accessory having at least two operational states (dusting tool 60 retracted - Figure 3 and dusting tool 60 protruded – Figure 4); and 
a toggle (operating part 62) proximate the handle (Figure 3), wherein actuation of the toggle causes the accessory to transition between operational states (Paragraph [0055]). 

Regarding Claim 4, Lee et al. anticipates:
4. The surface treatment apparatus of claim 1, wherein the accessory (sub-accessory assembly 40) includes a brush tool (dusting tool 60) slideably coupled to a crevice tool (crevice tool 70), the brush tool being configured to transition between a stored state (dusting tool 60 retracted - Figure 3) and a use state (dusting tool 60 protruded – Figure 4) in response to the actuation of the toggle (operating part 62)(Paragraph [0055]). 

Regarding Claim 5, Lee et al. anticipates:
5. The surface treatment apparatus of claim 1, wherein the accessory (sub-accessory assembly 40) includes a brush (brush 61) having a collar (slide member 50), the collar being configured to slide along the brush (relative movement along guide hole 52) between a first state (dusting tool 60 retracted - Figure 3) and a second state in response to the actuation of the toggle (operating part 62)(Paragraph [0055]). 

Regarding Claim 13, Lee et al. anticipates:
13. A handheld surface treatment apparatus comprising: 
a handle; 
a toggle proximate the handle; and 
an actuator configured to cause an accessory having at least two operational states to transition between operational states in response to actuation of the toggle. 

Regarding Claim 17, Lee et al. anticipates:
17. The handheld surface treatment apparatus of claim 13, wherein the accessory includes a brush tool slideably coupled to a crevice tool, the brush tool being configured to transition between a stored state and a use state in response to the actuation of the toggle. 

Regarding Claim 18, Lee et al. anticipates:
18. The handheld surface treatment apparatus of claim 13, wherein the accessory includes a brush having a collar, the collar being configured to slide along the brush between a first state and a second state in response to the actuation of the toggle. 
Claims 1, 6, 13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US 2014/0338148 (hereafter Lee et al.) using a different interpretation.

Regarding Claim 1, Lee et al. anticipates:
1. A surface treatment apparatus comprising: 
a coupling (guide grooves 33 on handle pipe body 31); 
a handle (handle pipe 30); 
an accessory coupled to the coupling (through assembly shown in Figures 1 and 2), the accessory having at least two operational states (dusting tool 60 retracted - Figure 3 and dusting tool 60 protruded – Figure 4); and 
a toggle (slide member 50) proximate the handle (Figure 3), wherein actuation of the toggle causes the accessory to transition between operational states (Paragraph [0055]). 

Regarding Claim 6, Lee et al. anticipates:
6. The surface treatment apparatus of claim 1, wherein the accessory (sub-accessory assembly 40) includes a crevice tool (crevice tool 70), the crevice tool being configured to expand from an unexpanded state (Figures 3 and 4) to an expanded state (Figure 5) in response to the actuation of the toggle (slide member 50), a width of the unexpanded state (left to right width as shown in Figure 4) measuring less than a width of the expanded state (left to right width as shown in Figure 3). 

Regarding Claim 13, Lee et al. anticipates:
13. A handheld surface treatment apparatus comprising: 
a handle (handle pipe 30); 
a toggle (slide member 50) proximate the handle (Figure 3); and 
an actuator (operating part 62) configured to cause an accessory (sub-accessory assembly 40) having at least two operational states to transition between operational states in response to actuation of the toggle (slide member 50 moves forward followed by the operating part 62 being moved forward to transition dusting tool 60 between a stored and operational position). 

Regarding Claim 19, Lee et al. anticipates:
19. The handheld surface treatment apparatus of claim 13, wherein the accessory (sub-accessory assembly 40) includes a crevice tool (crevice tool 70), the crevice tool being configured to expand from an unexpanded state (Figures 3 and 4) to an expanded state (Figure 5) in response to the actuation of the toggle (slide member 50), a width of the unexpanded state (left to right width as shown in Figure 4) measuring less than a width of the expanded state (left to right width as shown in Figure 3). 

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners with actuating attachments.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.